Citation Nr: 1550398	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  11-19 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), in excess of 50 percent from February 11, 2010, to January 2, 2011, and from March 1, 2011, to October 6, 2013, and in excess of 70 percent from October 7, 2013, to December 8, 2013, and from February 1, 2014 to the present.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March to June 1978, from November 1990 to October 1991, and from February to August 2003.  

During the pendency of the appeal, the Veteran has been granted increased 50 and 70 percent disability ratings for his service-connected posttraumatic stress disorder (PTSD).  However, as this does not represent a total grant of benefits sought on appeal, his claim for an increased initial rating remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Additionally, the Veteran has been assigned two separate periods of temporary total evaluations (TTRs) or temporary 100 percent ratings for hospitalization from January 3, to February 28, 2011 and from December 9, 2013, to January 31, 2014, respectively.  38 C.F.R. § 4.29 (2015).  During these periods, he was in receipt of a maximum 100 percent rating and the evidence does not indicate relevant symptomatology which would warrant an extraschedular rating during those periods.  

Additionally, he has not specifically disagreed with the assigned TTRs or the relevant rating periods; therefore, they are not currently before the Board and need not be addressed.  Rather, the Board has properly limited its consideration to the staged rating periods listed on the preceding page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This matter was previously remanded in December 2014 in order for the AOJ to obtain VA treatment records, identified in a June 2014 statement as records from the Durham VA Medical Center (VAMC), and to issue a supplemental statement of the case (SSOC) based upon additional evidence added to the record.  While there has been substantial compliance with the requested development, see Stegall v. West, 11 Vet. App. 268 (1998), an additional remand is necessary in order to obtain identified psychiatric treatment records from the Raleigh Vet Center.  

Significantly, at the most recent VA psychiatric examination in May 2014, the Veteran reported that in addition to his treatment at the Durham VAMC and past PTSD inpatient treatment, he has also attended the Raleigh Vet Center for weekly group therapy since approximately 2008.  However, the sole piece of evidence currently within the claims file from the Raleigh Vet Center is a July 2009 letter which provides an overview of the Veteran's treatment thus far.  As such, a remand is warranted to obtain identified and outstanding psychiatric treatment records from the Raleigh Vet Center.  

Finally, the Board is mindful that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, given the Veteran's reported ongoing treatment at the Durham VAMC for his PTSD, the AOJ should also obtain any outstanding VA treatment records and associate them with the claims file upon remand.  38 U.S.C.A. § 5103A (b)(1) (West 2014).  

Accordingly, the case is REMANDED for the following actions:

1.  Request all of the Veteran's treatment records from the Raleigh Vet Center, obtaining authorization as necessary, as well as updated VA treatment records.  All efforts to obtain such records should be fully documented, and a negative response should be provided if such records are not available.  

2.  After the above, conduct any additional development warranted in light of any evidence added to the record, to include the possibility of a current VA psychiatric examination.  

3.  Thereafter, readjudicate the Veteran's claim on appeal.  If any benefit sought on appeal remains denied, issue an SSOC to the Veteran and his representative and allow a reasonable time for response before returning the matter to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

